U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period ended Commission File Number - 000-49898 NORTH STATE BANCORP (Exact name of small business issuer as specified in its charter) NORTH CAROLINA 65-1177289 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 6, RALEIGH, NORTH CAROLINA 27609 (Address of principal executive office) (919) 787-9696 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act): Yes NoX As of August 12, 2011, 7,427,976 shares of the registrant’s common stock, no par value per share, were outstanding. The registrant has no other classes of securities outstanding. Page No. Part I. FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations Three and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Comprehensive Income Three and Six Months Ended June 30, 2011 and 2010 5 Consolidated Statement of Shareholders’ Equity Six Months Ended June 30, 2011 and 2010 6 Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations
